Citation Nr: 1710786	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to February 1960.  He died in February 2014.  The Appellant is his surviving spouse.

These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2008 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that in February 2008, the Veteran filed a claim to reopen his service connection claim for bilateral hearing loss, and filed a new claim for tinnitus.  These claims were denied in an April 2008 rating decision.  The Veteran notified the Board that he disagreed with this decision in a July 2008 notice of disagreement.  A February 2009 statement of the case denied the Veteran's claims again, and in February 2009, the RO received the Veteran's VA Form 9 substantive appeal.  Thereafter, in May 2009, the Veteran testified before a Decision Review Officer (DRO) concerning only the claims of bilateral hearing loss and tinnitus.  A copy of the hearing transcript is of record and has been reviewed.  His claims were readjudicated, and denied, in a June 2009 supplemental statement of the case.  

There is no indication of any kind in the claims file that the Veteran ever requested that his claims for service connection for bilateral hearing loss and tinnitus be withdrawn.  However, the Veteran's appeal was never sent to the Board to be adjudicated.  Instead, a September 2010 statement in support of claim by the Veteran was construed as a new claim to reopen his service connection claims for bilateral hearing loss and tinnitus.  In an October 2010 rating decision, the Veteran's claims were once again denied.  However, in this rating decision, the RO noted that the date of claim was September 2010, not February 2008.  This is in error.  Because the Veteran timely appealed his April 2008 denial, that is the rating decision under appeal, not October 2010.

In May 2014, the Appellant requested to be substituted as the claimant in the Veteran's claims for bilateral hearing loss, tinnitus, and TDIU, pending at the time of his death.  This request for substitution was acknowledged by the RO in a March 2016 Memo.  Therefore, 38 U.S.C.A. § 5121A (West 2014)  and implementing regulation 38 C.F.R. § 3.1010 (2016) are applicable, and the Appellant's claim is not one for accrued benefits, but remains the Veteran's original claims, into which she is substituted in his stead.

The Board notes that the Veteran requested a hearing with a Veteran's Law Judge (VLJ) in his March 2012 VA Form 9.  As noted above, he died in February 2014, before he was given the opportunity to testify before a VLJ.  The Appellant, the Veteran's surviving spouse, is entitled to a hearing in his stead, as she successfully substituted herself in as the claimant.  However, as will be discussed below, the Board is reopening and granting the Appellant's claims for service connection for bilateral hearing loss and tinnitus.  As such, a hearing on these issues is moot and non-prejudicial to the Appellant.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An August 1980 rating decision denied service connection for bilateral hearing loss.  The rating decision was not appealed nor was new and material evidence received within the Appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating that claim.

3.  Affording the Veteran the benefit of the doubt, he was exposed to acoustic trauma during active military service.

4.  Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to acoustic trauma during active military service.

5.  Affording the Veteran the benefit of the doubt, his tinnitus is related to acoustic trauma during active military service.


CONCLUSIONS OF LAW

1.  The August 1980 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2016).

3.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

Given the favorable dispositions of the claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Board finds that all notification and development action needed to fairly adjudicate these claims has been accomplished.

II.  New and Material Evidence Analysis

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2016) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the evidence added to the claims folder since the August 1980 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the August 1980 denial, the Veteran had not had any private audiological examinations and had not testified before a DRO. Since then, in June 2008, March 2009, and April 2009, the Veteran was evaluated by private audiologists.  Additionally, in May 2009, he testified before a DRO.  This evidence was not before the RO in August 1980, and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2014) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the August 1980 decision, and the claim must be reopened.

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.385 (2016), disability due to impaired hearing, for the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Board notes that the U.S. Court of Appeals for Veterans Claims has stated that the proper inquiry in hearing loss cases is "whether or not any current hearing disability can be related to in-service noise exposure, not whether hearing loss was demonstrated in service."  See Hensley v. Brown, 5 Vet. App. 155, 164 (1993).  Additionally, the Board notes that the absence of documented hearing loss or tinnitus while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

IV.  Analysis

The Veteran contends that service connection is warranted for his bilateral hearing loss and tinnitus incurred due to acoustic trauma during active duty service.  Affording the Veteran the benefit of the doubt, the Board agrees.

As there is considerable overlap in the applicable evidence for the Veteran's appeals for entitlement to service connection for bilateral hearing loss and tinnitus, the Board will discuss both claims together.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a February 2012 VA examination report, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id., 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).  According to the Veteran's DD Form 214, his military occupational specialty was as a military police officer.  In a June 2008 private audiology examination, the Veteran reported that he was exposed to grenade explosions and gunfire.  He further reported that he did not have access to hearing protection.  In a March 2009 private audiology examination, the Veteran noted that he worked in close proximity to artillery fire during his active service.  As such acoustic trauma during active service is conceded.

Affording the Veteran the benefit of the doubt, he satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disabilities.  Id.  In a June 2008 private audiology examination report, the Veteran noted that he had a history of continuous hearing loss and tinnitus that began while he was in active service, and has continued to worsen since.  He reported that he had difficulty understanding normal conversational speech.  

According to the private audiologist, pure tone results of the audiological evaluation revealed a severe sensorineural hearing loss in the right ear and a moderate to severe sensorineural hearing loss in the left ear.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
85
95
95
LEFT
55
65
90
95
90

The Veteran's speech recognition scores were 44 percent for the right ear and 60 percent for the left ear.  This constitutes a hearing loss for VA purposes.

The audiologist diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  The audiologist opined that after reviewing the Veteran's service history, it was at least as likely as not that the Veteran's hearing loss and tinnitus were the result of his exposure to hazardous noise while in active service.  The Board finds this opinion to be factually accurate, fully articulated, and containing sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In an August 2008 VA examination report, the Veteran noted that he had problems hearing and had ringing in his ears.  He reported that he had the greatest difficulty watching TV and understanding conversations.  Socially, the Veteran noted that his hearing loss interfered with his ability to understand in the car.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
80
80
75
LEFT
55
60
80
80
80

The Veteran's speech recognition scores were 60 percent for the right ear and 72 percent for the left ear.  This constitutes a hearing loss for VA purposes.  The examiner reported that the audiological results showed a severe sensorineural hearing loss, combined type, in the right ear, and a moderate to severe sensorineural hearing loss, combined type, in the left ear.  

The VA audiologist noted that the only hearing tests provided during active service, in March 1957 and December 1959, did not address the presence of any high frequency hearing loss.  The Veteran's next recorded test was in May 1974, which showed normal hearing through 2000 Hz, with mild to moderate sensorineural hearing loss, combined type, 3000 Hz and above.  Based on this, the VA audiologist opined that an opinion as to whether the Veteran's hearing loss and tinnitus were incurred during military service would be pure speculation.  

Based on this opinion, the Board determines that the August 2008 VA examination opinion is inadequate.  Inadequate medical opinions include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board assigns this examination report minimal probative value.

In a March 2009 private audiology examination report, the private audiologist noted that pure tone results of the audiologic evaluation for the right ear revealed a moderately severe sloping to severe sensorineural hearing loss.  For the left ear, the audiologic evaluation revealed a moderate sloping to profound essentially sensorineural hearing loss with conductive component at 250 Hz.  The Veteran was diagnosed with bilateral hearing loss and tinnitus.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
85
85
95
LEFT
45
60
85
85
95

The Veteran's speech recognition scores were 44 percent for the right ear and 64 percent for the left ear.  This constitutes a hearing loss for VA purposes.

The private audiologist opined that after reviewing the Veteran's service history, it was at least as likely as not that his hearing loss and tinnitus were the result of his exposure to hazardous noise while in active service.  The Board finds this opinion to be factually accurate, fully articulated, and containing sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In an April 2009 private audiology examination report, the Veteran noted that he had no hearing problems and did not experience tinnitus before joining the Army.  The Veteran reported that he continued to have severe hearing loss and ringing in his ears.  The private examiner diagnosed the Veteran with noise induced hearing loss and tinnitus.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
/
65
75
85
95
LEFT
/
60
75
85
95

The Veteran's speech recognition scores were 44 percent for the right ear and 64 percent for the left ear.  This constitutes a hearing loss for VA purposes.  The examiner noted that his medical opinion was based upon the examination, a review of the Veteran's medical and service records, the examiner's education, training, and experience, and upon reasonable medical probability and certainty.

The private examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were a consequence of his active service.  The examiner further opined that the Veteran's service as a military police officer was a direct cause of his hearing loss and tinnitus.  The rationale was that the Veteran reported hearing loss during active service.  He described not being able to hear the radio and medics bringing him in for examination.  

The private examiner noted that the Veteran's audiograms were typical of noise induced hearing loss and that it was medically reasonable to opine that the Veteran's military service significantly contributed to and caused his bilateral hearing loss and tinnitus.  The examiner finally noted that he was familiar with the weapons used by the Veteran during active service and they could cause significant hearing loss with even short term exposure.  The private examiner reported that the Veteran had repeated and long term exposure to these weapons.  The Board finds this opinion to be factually accurate, fully articulated, and containing sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a February 2012 VA examination report, the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
80
80
90
LEFT
70
65
85
85
85

The Veteran's speech recognition scores were 48 percent for the right ear and 68 percent for the left ear.  This constitutes a hearing loss for VA purposes.

The VA examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely as not caused by or a result of his active service.  The VA audiologist noted that there were multiple self-submitted civilian audiometric examinations that documented a progressive hearing loss and tinnitus bilaterally.  However, there was also a June 1976 letter from a private physician that provided a nexus between the Veteran's hearing loss and tinnitus with the Veteran's occupational noise exposure working at Tinker Air Force Base.  Based on this letter, the VA audiologist found that the Veteran's bilateral hearing loss and tinnitus were not etiologically related to active service.  The Board finds this opinion to be factually accurate, fully articulated, and containing sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the evidence above, and affording the Veteran the benefit of the doubt, it is at least as likely as not that his bilateral hearing loss and tinnitus were caused by his acoustic trauma during active service.  The Board notes that two private audiologists and one physician found a positive nexus between the Veteran's bilateral hearing loss and tinnitus and his acoustic trauma during service.  

Additionally, the Veteran stated that he experienced hearing loss and tinnitus since active service.  The Board finds the assertions by the Veteran of continued hearing loss since service, as a result of acoustic trauma during active service, to be competent and credible evidence of continuing symptoms since service.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2016) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."  See 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board further notes that the August 2008 VA examination opinion was found to be inadequate and of minimal probative value because the examiner could not opine as to the relationship between the Veteran's bilateral hearing loss and tinnitus without resorting to speculation.  Finally, only the February 2012 VA examination report provided a negative nexus opinion as to the Veteran's hearing disabilities.

Resolving reasonable doubt in the Veteran's favor, the Board determines that it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus are etiologically related to active service.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus are warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.385 (2016).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

Concerning the issue of entitlement to a TDIU, the Board notes that in a March 2012 VA Form 9 substantive appeal, the Veteran requested to testify before a VLJ.  However, before he had the opportunity to do so, the Veteran died in February 2014.  In March 2016, the Veteran's surviving spouse successfully substituted herself in as the Appellant, but was never given a hearing concerning this issue.  As such, a hearing should be scheduled for the Appellant to testify as to the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

Schedule the Appellant for a videoconference hearing at the RO at the earliest available opportunity concerning the issue of entitlement to a TDIU.  Notify her of the date, time and location of this hearing, in accordance with 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


